This court having held, in a habeas-corpus proceeding brought by the plaintiff, that her conditional pardon never became effective, for the reason that she did not, as a matter of law, tender the sum upon the payment of which the pardon was conditioned, within a reasonable time, and that the judge of the court in which she was convicted was authorized to issue a warrant for her arrest for the service of her sentence (Allman v. Aldredge, 192 Ga. 431, 15 S.E.2d 710), this is conclusive of the present petition for mandamus to compel the sheriff to accept payment of the money tendered after issuance of the warrant, which raises the same questions adjudicated in the habeas-corpus proceeding. Code, § 110-501.
Judgment affirmed. All the Justicesconcur.
                      No. 13948. JANUARY 13, 1942.